DETAILED ACTION
This communication is a non-final office action on the merits on patent application 17/205579, attorney docket T5057-1011B. The present application has a claimed effective filing date of 01/17/2014. It was filed 03/18/2021 as a continuation of 16101784, filed 08/13/2018, now U.S. Patent #10957697. 16101784 is a division of 14158239, filed 01/17/2014, now U.S. Patent #10050035. The application is assigned to Taiwan Semiconductor Manufacturing Company, LTD. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2005/0048750).

As for claim 1. 
Kim teaches in figure 1E semiconductor device, comprising: 
a substrate (102); 
a first polysilicon structure (106 at B) over a first portion of the substrate; 
a first spacer (110) on a sidewall of the first polysilicon structure, wherein the first spacer has a concave corner region between an upper portion and a lower portion (spacer is L-shaped); 
a second polysilicon structure (106 at A) over a second portion of the substrate; 
a second spacer (110) on a sidewall of the second polysilicon structure; 
and a protective layer (112) covering an entirety of the first spacer and the first polysilicon structure, 
the protective layer (116) exposes a top-most portion of a sidewall of the second spacer (top edge is exposed).
Kim does not recite that the protective layer has a first thickness over the concave corner region and a second thickness over the first polysilicon structure, a difference between the first thickness and the second thickness is at most 10% of the second thickness.
However, figure 1D shows that the deposition is conformal to the first spacer, so the thickness measured normal to the first spacer would be substantially the same, and within 10% of the horizontal thickness.
It would have been obvious to one skilled in the art at the effective filing date of this application to form the second spacer with a greater than 10% uniformity between the top and side surfaces to avoid thin areas that are susceptible to cracking which would create a short to the gate. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 4,
Kim makes obvious the semiconductor device of claim 1, and teaches that the protection layer over the first spacer is conformal to the first spacer. (Figure 1E)

As for claim 6,
Kim makes obvious the semiconductor device of claim 1, and Kim teaches that a material of the first spacer is a same material as the second spacer. (they are deposited as one layer).

As for claim 9,
Kim teaches the manufacture of claim 7, and Kim teaches in figure 1D a top-most surface of the polysilicon structure is coplanar with a top-most surface of each of the two spacers.
However, Figure 1D of Kim is before silicide, which thickens the polysilicon structure. The silicide may be omitted if the improved contact with the metal connection is not required. It has been held by the courts to omit, eliminate, or remove a known step or element if the function of said step or element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient). Therefore, It would have been obvious to one skilled in the art at the effective filing date of this application to omit the silicide and leave the polysilicon coplanar with the sidewall spacer. One skilled in the art would have combined these elements with a reasonable expectation of success.
 
Claims 2, 5, 11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chang et al. (U.S. 2012/0196421).

As for claim 2,
Kim makes obvious the semiconductor device of claim 1, but does not teach that the protective layer covers a curved portion of the second spacer.
However, Chang teaches in figures 2A and 4B, a second spacer (232) that has a curved profile that is covered by the protective layer (42).
It would have been obvious to one skilled in the art at the effective filing date of this application to use the curved profile for the second spacer taught by Chang in the device of Kim because it allows the second spacer to be directionally etched, which reduces sharp corners that are susceptible to cracking. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 5.
Kim makes obvious the semiconductor device of claim 1, but does not teach that at least one of the first spacer or the second spacer is a multi-layer structure.
However, Chang teaches in figure 4B, a multi-layer sidewall spacer structure
It would have been obvious to one skilled in the art at the effective filing date of this application to use the multi-level spacer of Chang in the device of Kim because it allows for a composite layer which alleviates stresses without sacrificing etch resistance. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 11.
Kim teaches the manufacture of claim 7, but does not teach that each of the two spacers is a multi-layer structure.
However, Chang teaches in figure 4B, a multi-layer sidewall spacer structure
It would have been obvious to one skilled in the art at the effective filing date of this application to use the multi-level spacer of Chang in the device of Kim because it allows for a composite layer which alleviates stresses without sacrificing etch resistance. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 15,
Kim Teaches the manufacture of claim 14, but does not teach that the first protective layer has a first thickness over the first concave corner region and a second thickness over the first polysilicon structure, and the first thickness is different from the second thickness.
However, Chang teaches in figure 4B, a first protective layer (42) has a first thickness over the first concave corner region and a second thickness over the first polysilicon structure, and the first thickness is different from the second thickness. (Both thicknesses vary with curvature of the surface of 42, with a minimum over the corner of the polysilicon, and a maximum over the corner in the vertical direction.
It would have been obvious to one skilled in the art at the effective filing date of this application vary the thickness of the protective layer because the thickness affects the stress in the channel.  One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 20.
Kim teaches the manufacture of claim 14, but does not teach a width of the lower portion is greater than a width of the upper portion.
However, Chang teaches in figure 4B, a first protective layer (42) has a first thickness over the first concave corner region and a second thickness over the first polysilicon structure, and the first thickness is different from the second thickness. (Both thicknesses vary with curvature of the surface of 42, with a minimum over the corner of the polysilicon, and a maximum over the corner in the vertical direction.
It would have been obvious to one skilled in the art at the effective filing date of this application vary the thickness of the protective layer because the thickness affects the stress in the channel.  One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hellig et al. (U.S. 7,256,113).

As for claim 3,
Kim makes obvious the semiconductor device of claim 1, but does not teach that the thickness of the protective layer over the first polysilicon structure is at least 500 angstroms.
However, Hellig teaches a protective layer 122 in figure 14 that is 500 angstroms thick. 
It would have been obvious to one skilled in the art at the effective filing date of this application to use the dielectric thickness of Hellig in the device of Kim because the thickness would provide enough material to etch down to a conformal second sidewall spacer to provide adequate channel length for the device. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 8, 10, 12, 13 14, 17, 18 and 19 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kim.

As for claim 7,
Kim teaches in figure 1E a manufacture, comprising:
a substrate (102);
a polysilicon structure (106) over a portion of the substrate;
two spacers (110) on opposite sidewalls of the polysilicon structure, wherein each spacer of the two spacers has a concave corner region between an upper portion and a lower portion (L-shaped);
and a protective layer (116) exposing the portion of the substrate (area of silicided silicon 120 is exposed), the polysilicon structure (at the top horizontal silicide), and partially exposing the two spacers above the concave corner region (at the top edge of the first spacer), and the protective layer covers an entirety of the lower portion of the two spacers (the horizontal portion is covered).

As for claim 8,
Kim teaches the manufacture of claim 7, wherein a width of the lower portion is greater than a width of the upper portion (horizontal width of the bottom is wider than the upper portion (thickness).

As for claim 10,
Kim teaches the manufacture of claim 7, And figure 1E shows the protective layer covers an entirety of the concave corner region of the two spacers.

As for claim 12,
Kim teaches the manufacture of claim 7, wherein a material of each of the two spacers is different from a material of the protective layer (Kim teaches the spacers are different [0035]).

As for claim 13,
Kim teaches the manufacture of claim 7, and figure 1E shows that the protective layer covers a section of the upper portion adjacent to the concave corner region.

As for claim 14,
Kim teaches in figure 1E a semiconductor device, comprising:
a substrate (102);
a first polysilicon structure (106 at B) over a first portion of the substrate;
a first spacer (110) on a sidewall of the first polysilicon structure, wherein the first spacer has a first concave corner region (L-shaped) between an upper portion and a lower portion;
a second polysilicon structure (106 at A) over a second portion of the substrate;
a second spacer (110) on a sidewall of the second polysilicon structure, wherein the second spacer has a second concave corner region (also L-shaped);
a first protective layer (112) covering an entirety of the first spacer and the first polysilicon structure, wherein the first protective layer comprises a first material;
and a second protective layer (116) over the second concave corner region, wherein the second protective layer exposes a top-most portion of a sidewall of the second spacer (top edge is exposed), and the second protective layer comprises the first material (112 and 116 are deposited as a single layer).

As for claim 17,
Kim in view of Chang teaches manufacture of claim 15, wherein the first thickness is greater than the second thickness. (as described above).

As for claim 18,
Kim teaches the manufacture of claim 14, and figure 1E of Kim shows the second protective layer covers an entirety of the second spacer below the second concave corner region.

As for claim 19,
Kim teaches the manufacture of claim 14, and figure 1E shows a portion of the substrate between the first polysilicon structure and the second polysilicon structure is free of both the first protective layer and the second protective layer (at the sides of each gate at the source drains, there is no protective layer.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As for claim 16,
The prior art does not teach or make obvious a protective layer that has a difference between the first thickness and the second thickness is at most 10% of the second thickness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Primary Examiner, Art Unit 2893